Exhibit 10.2

STOCK OPTION AGREEMENT

THIS AGREEMENT (“Agreement”) is made effective this 22nd day of February 2010
(the “Date of Grant”) by and between Inspire Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Adrian Adams (the “Grantee” or “Executive”).

WHEREAS, in connection with the Executive Employment Agreement dated
February 18, 2010 by and between the Company and the Grantee (the “Executive
Employment Agreement”), the Company agreed to grant to the Grantee an option to
purchase shares of common stock of the Company (the “Shares”) as an inducement
to Grantee to accept employment with the Company as the Company’s President and
Chief Executive Officer;

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee a nonqualified stock option
(the “Option”) to purchase 350,000 Shares at an exercise price of $6.35 per
Share (the “Exercise Price”). The Option shall become exercisable according to
Paragraph 2 below. Except as otherwise specifically defined herein, capitalized
terms contained in this Agreement shall have the meaning given to them in the
Executive Employment Agreement and shall survive the termination of the
Executive Employment Agreement.

2. Vesting and Exercisability of Option.

(a) The Option shall become vested and exercisable in the manner provided below,
if the Grantee is Employed by the Employer (as defined in Paragraph 8) on the
applicable date. For this purpose, the term “Shares” refers to the number of
shares underling that portion of the Option that vests in the manner described
under Vest Type and Full Vest Date. The term “Vest Type” describes how the
Option covering those shares will vest before the Full Vest Date. For example,
if Vest Type is “monthly”, that Option will vest with respect to those shares on
a pro rata basis on each monthly anniversary of the Date of Grant. The term
“Full Vest Date” is the date on which that portion of the Option covering all of
the corresponding shares set forth in the “Shares” column will be fully vested.

 

Shares  

Vest Type

 

Full Vest Date

87,500   immediate   Date of Grant 262,500  

monthly

(commencing on the first day of the month after 1st anniversary of Date of
Grant)

  1st day of the month prior to the 4th  anniversary of Date of Grant

The portion of the Option that vests on the Grant Date shall not become
exercisable prior to the date on which the shares underlying the Sign-On Option
are registered on Form S-8. The remaining portion of the Option shall become
exercisable upon the date that it becomes vested and non-forfeitable.

(b) The exercisability of the Option is cumulative, but shall not exceed one
hundred percent (100%) of the Shares subject to the Option. If the foregoing
schedule would produce fractional



--------------------------------------------------------------------------------

Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.

(c) Adjustments. If there is any change in the number or kind of shares of
common stock of the Company (“Company Stock”) outstanding (i) by reason of a
stock dividend, spin-off, recapitalization, stock split, or combination or
exchange of shares; (ii) by reason of a merger, reorganization or consolidation;
(iii) by reason of a reclassification or change in par value; or (iv) by reason
of any other extraordinary or unusual event affecting the outstanding Company
Stock as a class without the Company’s receipt of consideration, or if the value
of outstanding shares of Company Stock is substantially reduced as a result of a
spin-off or the Company’s payment of an extraordinary dividend or distribution,
the price per share of the Grant shall be appropriately adjusted by the Company
to reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Company Stock to preclude, to the extent practicable,
the enlargement or dilution of rights and benefits under the Grant; provided,
however, that any fractional shares resulting from such adjustment shall be
rounded down to the nearest whole share. Any adjustments determined by the
Company shall be final, binding, and conclusive.

3. Term of Option.

(a) The Option shall have a term of seven (7) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement.

(b) Unless a later termination date is provided for in the Executive Employment
Agreement (the terms of which are deemed included herein and shall control in
the event of any conflict), the Option shall automatically terminate upon the
happening of the first of the following events:

(i) The expiration of the 90-day period after the Grantee ceases to be Employed
by the Employer, if the termination is for voluntary resignation without Good
Reason, except that such period shall be twenty-four months if the termination
is upon or after expiration of his Executive Employment Agreement.

(ii) The expiration of the twenty-four (24) month period after the Grantee
ceases to be employed by the Employer on account of the Grantee’s Disability.

(iii) The expiration of the twenty-four (24) month period after the Grantee
ceases to be Employed by the Employer, if the Grantee dies (x) while Employed by
the Employer or (y) within 90 days after the Grantee ceases to be so employed or
provide such services on account of a termination described in subparagraph (i)
above.

(iv) The expiration of the 30-day period after the date on which the Grantee
ceases to be Employed by the Employer on account of a termination by the
Employer for Cause.

(v) The expiration of the twenty-four (24) month period after the Grantee ceased
to be employed by the Employer because the Grantee’s employment is terminated by
the Company without Cause or by the Executive with Good Reason.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the seventh (7th) anniversary of the Date of
Grant. Any portion of the Option that is not exercisable at the time the Grantee
ceases to be Employed by the Employer shall immediately terminate.

 

- 2 -



--------------------------------------------------------------------------------

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Compensation Committee of the Board of Directors of the Company
(the “Committee”) shall determine, the Grantee shall pay the exercise price
(i) in cash, (ii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iii) to the extent
not in violation of Internal Revenue Code Section 409A by “net exercise” in
which the number of Shares that Grantee receives is reduced by the number of
shares required to satisfy his obligation to pay his exercise price and minimum
income tax withholding.

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Company deems appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company to withhold amounts required to be withheld for any taxes,
if applicable. Subject to Committee approval, the Grantee may elect, in a form
and manner prescribed by the Company, to satisfy any tax withholding obligation
of the Employer with respect to the Option by having Shares withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.

5. Restrictions on Exercise. Except as the Company may otherwise permit, only
the Grantee may exercise the Option during the Grantee’s lifetime and, after the
Grantee’s death, the Option shall be exercisable solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.
Notwithstanding the foregoing, the Grantee may transfer the Option to family
members, or one (1) or more trusts or other entities for the benefit of or owned
by family members, consistent with applicable securities laws, provided that the
Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

6. Termination of Employment, Disability, or Death.

(a) Except as provided below or in the Executive Employment Agreement, an Option
may only be exercised while the Grantee is Employed by the Employer. In the
event that the Grantee ceases to be Employed by the Employer for any reason
other than Disability, death, termination for Cause, or as set forth in
subparagraph (b), (c),(d), (e) or (f) below, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within 90 days
(twenty-four months if the termination is upon or after expiration of his
Executive Employment Agreement) after the date on which the Grantee ceases to be
Employed by the Employer (or within such other longer period of time as may be
specified by the Company), but in any event no later than the date of expiration
of the Option term. Except as otherwise provided herein or in the Executive
Employment Agreement, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be Employed by the
Employer shall terminate as of such date.

 

- 3 -



--------------------------------------------------------------------------------

(b) In the event the Grantee ceases to be Employed by the Employer on account of
a termination by the Employer for Cause, any Option held by the Grantee shall
terminate as of the 30th day after the date on which the Grantee ceases to be
Employed by the Employer or the date on which such Option would otherwise
expire, if earlier.

(c) In the event the Grantee ceases to be Employed by the Employer because the
Grantee is Disabled, except as otherwise provided in the Executive Employment
Agreement, any Option which is otherwise exercisable by the Grantee shall
terminate unless exercised within twenty-four (24) months after the date on
which the Grantee ceases to be Employed by the Employer (or within such other
period of time as may be specified by the Company), but in any event no later
than the date of expiration of the Option term.

(d) If the Grantee dies while Employed by the Employer, except as otherwise
provided in the Executive Employment Agreement, all of the unexercised
outstanding Options of the Grantee shall become immediately exercisable and
remain exercisable for a period of twenty-four (24) months from his date of
death, but in no event later than the date of expiration of the Option term. If
the Grantee dies within 90 days after the date on which the Grantee ceases to be
Employed by the Employer on account of a termination specified in
subparagraph (a) above (or within such other period of time as may be specified
in the Executive Employment ), any Option that is otherwise exercisable by the
Grantee shall terminate unless exercised within the twenty-four (24) month
period after the date on which the Grantee ceases to be Employed by the Employer
(or within such other period of time as may be specified), but in any event no
later than the date of expiration of the Option term.

(e) Notwithstanding anything herein to the contrary, in the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive with Good Reason, all of the unexercised outstanding Options of the
Grantee shall become immediately exercisable and remain exercisable for a period
of twenty-four (24) months from his termination of employment, but in no event
later than the date of expiration of the Option term.

(f) To the extent that any Company-sponsored plan, policy or arrangement, or any
agreement to which the Company is a party provides for a longer exercise period
for the Grantee’s Options under applicable circumstances than the exercise
period that is provided for in this Paragraph 6 under those circumstances, then
the exercise period set forth in such plan, policy, arrangement or agreement
applicable to such circumstances shall apply in lieu of the exercise period
provided for in this Paragraph 6.

7. Requirements for Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with the Grant under this Agreement unless
and until all legal requirements applicable to the issuance or transfer of such
Company Stock have been complied with. This Grant made shall be conditioned on
the Grantee’s undertaking in writing to comply with such restrictions on his
subsequent disposition of such shares of Company Stock, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
this Agreement will be subject to such stop-transfer orders and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.
Notwithstanding the forgoing, the Company shall register such shares on form S-8
in advance of the date on which they are required to be delivered hereunder.

8. Definitions.

(a) “Fair Market Value” per Share, or for the Company Stock, shall be determined
as follows: (i) if the principal trading market for the Company Stock is a
national securities exchange or the

 

- 4 -



--------------------------------------------------------------------------------

Nasdaq National Market, the last reported sale price thereof on the relevant
date or, if there were no trades on that date, the latest preceding date upon
which a sale was reported; or (ii) if the Company Stock is not principally
traded on such exchange or market, the mean between the last reported “bid” and
“asked” prices of Company Stock on the relevant date, as reported on Nasdaq or,
if not so reported, as reported by the National Daily Quotation Bureau, Inc. or
as reported in a customary financial reporting service, as applicable and as the
Company determines. If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or “bid” or “asked” quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Company.

(c) “Employed by the Employer” shall mean employment as an employee of the
Employer (so that, for purposes of exercising Options, the Grantee shall not be
considered to have terminated employment until the Grantee ceases to be an
employee of the Employer).

(d) “Employer” shall mean the Company and its parent and subsidiary
corporations, as determined by the Board of Directors of the Company
(the “Board”).

9. Administration. The Committee shall have the authority to interpret and
construe the terms of this Agreement in a manner consistent with the terms of
the Executive Employment Agreement. Notwithstanding the foregoing, all
determinations with regard to matters covered by the Executive Employment
Agreement shall be resolved in accordance with the dispute resolution provisions
provided therein and such resolutions shall be binding with regard to such
matters for purposes of this Agreement.

10. Amendment of Agreement. This Agreement may only be modified or amended in a
writing signed by both parties.

11. Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

12. Further Assurances. The Grantee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

13. No Employment or Other Rights. The grant of the Option hereunder shall not
confer upon the Grantee any right to be retained by, or to continue in, the
employ of the Employer.

14. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

15. Assignment and Transfers. Except as otherwise provided herein or as the
Committee may otherwise permit, the rights and interests of the Grantee under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Grantee, by will or by the laws of
descent and distribution. In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the

 

- 5 -



--------------------------------------------------------------------------------

Option by notice to the Grantee, and the Option and all rights hereunder shall
thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company in connection
with a sale of all or substantially all of the Company’s assets and to the
Company’s parents, subsidiaries and affiliates.

16. Compliance with Law. The exercise of Options and the obligations of the
Company to issue or transfer shares of Company Stock under the Grant shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. The Company may revoke the Grant if it is
contrary to law or modify the Grant to bring it into compliance with any valid
and mandatory government regulation.

17. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of North Carolina, without giving effect to the
conflicts of laws provisions thereof.

18. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee at 4222 Emperor Boulevard,
Suite 200, Durham, North Carolina, 27703-8466, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Employer, or to such other address as the Grantee may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

19. Headings. Paragraph headings are for reference only. In the event of a
conflict between a title and the content of a Paragraph, the content of the
Paragraph shall control.

20. Counterparts. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[Signature page to follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

INSPIRE PHARMACEUTICALS, INC.  

 

By:  

/s/ Kenneth B. Lee, Jr.

Name:  

Kenneth B. Lee, Jr.

Title:  

Chairman, Board of Directors

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of this Agreement.

 

 

/s/ Adrian Adams

Grantee:  

Adrian Adams

Date:  

Feb. 18. 2010

Address:  

As provided in separate notice

 

 

 

- 7 -